Citation Nr: 1517554	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder, claimed as chest pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a chronic liver disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for fatigue, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for shortness of breath, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for indigestion, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for right knee joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
7.  Entitlement to service connection for right ankle joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and his caretaker


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1981 to January 1985 and from September 1987 to January 1991.  His second period of active duty included overseas service during Operation Desert Shield for which he received the Southwest Asia Service Medal.  

This case comes to the Board on appeal from a January 2008 rating decision of the New York, New York Department of Veteran's Affairs (VA) Regional Office (RO).  

In April 2011, the Board remanded the appeal to honor the Veteran's request for a hearing before a Veterans Law Judge.  In November 2011, the Veteran testified before the undersigned at the New York RO.  A hearing transcript (Tr.) is of record.  

In March 2013, the Board again remanded the appeal for evidentiary development.  Following completion of that development, the agency of original jurisdiction (AOJ) readjudicated the Veteran's claims in a November 2013 Supplemental Statement of the Case (SSOC).  

In addition to appealing the above-captioned issues, the Veteran has pursued claims of service connection for headaches, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).  However, pursuant to the Board's latest remand, those claims have been decided in the Veteran's favor.  See October 2013 Rating Decision (granting noncompensable service connection for migraine headaches and IBS, effective May 20, 2007); November 2013 Rating Decision (granting noncompensable service connection for GERD, effective May 30, 2007).  The Veteran has not contested the effective dates of service connection, nor has he taken issue with the initial noncompensable ratings assigned for those disabilities.  Hence, the Board considers his migraine headaches, IBS, and GERD claims to be fully resolved and, thus, outside the scope of its jurisdiction.  

As a final introductory matter, the Board recognizes the issues of increased ratings for a low back disorder (degenerative disc disease of the low back disc bulge L5-S1), a right knee disorder (right patella femoral syndrome with degenerative changes), and a right ankle disorder (residuals of a right ankle fracture) have been raised in a December 2013 statement, but have not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over them and they are referred to the AOJ for proper action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has a current clinical diagnosis of congestive heart failure (CHF) with cardiomyopathy and cardiomegaly, which first manifested to a compensable degree within a year of his release from active service.

2.  The Veteran has a current clinical diagnosis of cirrhosis of the liver, which first manifested to a compensable degree within a year of his release from active service.

3.  The Veteran's fatigue is clinically attributable to his CHF with cardiomyopathy and cardiomegaly, and is neither a manifestation of an undiagnosed, or a medically unexplained chronic multisymptom illness, nor a symptom of any other disability that is etiologically related to his active service.

4.  The Veteran's shortness of breath is clinically attributable to his CHF with cardiomyopathy and cardiomegaly, and is neither a manifestation of an undiagnosed, or a medically unexplained chronic multisymptom illness, nor a symptom of any other disability that is etiologically related to his active service.

5.  The Veteran's indigestion is clinically attributable to his service-connected IBS and GERD, and is neither a manifestation of an undiagnosed, or a medically unexplained chronic multisymptom illness, nor a symptom of any other disability that is etiologically related to his active service.

6.  The Veteran's degenerative joint disease of the right knee is clinically attributable to his service-connected right patella femoral syndrome with degenerative changes, and is neither a manifestation of an undiagnosed, or a medically unexplained chronic multisymptom illness, nor a symptom of any other disability that is etiologically related to his active service.

7.  The Veteran's degenerative joint disease of the right ankle is attributable to his service-connected right ankle fracture residuals, and is neither a manifestation of an undiagnosed, or a medically unexplained chronic multisymptom illness, nor a symptom of any other disability that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CHF with cardiomyopathy and cardiomegaly have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for cirrhosis of the liver have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for an additional disability manifested by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

4.  The criteria for service connection for an additional disability manifested by shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

5.  The criteria for service connection for an additional disability manifested by indigestion have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

6.  The criteria for service connection for an additional disability manifested by right knee joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

7.  The criteria for service connection for an additional disability manifested by right ankle pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for chronic heart and liver disorders and for fatigue, shortness of breath, indigestion, and right knee and ankle pain.  However, prior to reaching the merits of his appeal, the Board must address VA's procedural duties under the Veterans Claims Assistance Act.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board's discussion in this regard is limited to the Veteran's fatigue, shortness of breath, indigestion, and right knee and ankle pain claims.  That is because, as discussed in further detail below, the other two issues on appeal are being granted in full.

Duty to Notify

VA has met its duty to notify under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) through a letter dated in June 2007, prior to the initial adjudication.  This notice letter specifically advised the Veteran of the evidence needed to substantiate his claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, this letter described in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  Hence, by such correspondence, VA not only has comported with the basic notice provisions outlined in 38 C.F.R. § 3.159(b) but also has satisfied the heightened requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

Duty to Assist

VA also has satisfied its duty to assist pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained copies of the Veteran's service treatment records, relevant VA and Social Security Administration (SSA) records, and all private records that he has identified in support of his appeal.  There is no indication that any pertinent evidence remains outstanding in this case.

In addition to developing the record, as detailed above, VA has assisted the Veteran by affording him an examination, which has yielded clinical findings responsive to all of his claims.  See August 2013 VA Examination Report.  Thereafter, upon review of that examination report and the other pertinent evidence of record, a licensed physician has rendered a medical opinion that addresses all applicable theories of service connection, including those that the Veteran himself has raised and those that have been reasonably presented by the record.  See November 2013 VA Medical Opinion.  

Notably, the Veteran has not contended that either the August 2013 examination report or the November 2013 medical opinion is inadequate to support a decision on his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the record has not otherwise raised any concerns regarding the qualifications of  the physician's assistant who conducted the August 2013 VA examination, or the physician who rendered the November 2013 medical opinion.  This is significant as VA clinicians are presumed to be competent - and their examinations and opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, No. 13-1321, 2014 WL 5471910 at *6 (Vet. App. Oct. 30, 2014) (holding that "'[i]t is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case'") (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013)).  No such evidence has been presented and, thus, the Board deems it unnecessary to remand for another VA examination or medical opinion in this case.  

Similarly, the Board considers it unnecessary to remand for another hearing as the Veteran already has had the opportunity to testify at length before the undersigned.  See 38 C.F.R. § 20.700(a) (2014).  The transcript of the November 2011 hearing reflects that the undersigned identified the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify any further development that was required.  See Board Hearing Tr. at 2-3, 7-18.  For example, the undersigned advised the Veteran of the requirements for establishing service connection under multiple theories of entitlement, including the provisions pertaining to Gulf War veterans, which are central to this appeal.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  In addition, the undersigned informed the Veteran of his right to submit additional medical evidence, accompanied by a waiver of initial AOJ review.  Through such actions, the undersigned satisfied the duties of a Veterans Law Judge to explain the underlying issues in detail and to suggest the submission of evidence that may have otherwise been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not alleged, and the record has not otherwise revealed that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), or committed other prejudicial error.  Moreover, there is no indication that the Veteran has been otherwise denied due process, either during the course of his hearing or at any other time throughout his appeal.  

Furthermore, the Board is satisfied that its prior remand directives have met with substantial compliance by the AOJ, which, as discussed, has obtained the Veteran's outstanding Federal and private records and has afforded him a VA examination and medical opinion in support of his claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ also has undertaken appropriate efforts to ensure that the record is complete for rating purposes prior to readjudicating the Veteran's claims in a November 2013 SSOC.  Although the Veteran has since submitted additional argument and documentation in support of his appeal, he has expressly waived AOJ review of such evidence.  See September 2014 Veteran Correspondence.    

Accordingly, the Board finds that VA's duties to notify and assist have been fulfilled such that adjudication of the Veteran's claims may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Appeal

The Veteran contends that he suffers from chronic heart and liver disorders and from additional disabilities manifested by fatigue, shortness of breath, indigestion, and right knee and ankle pain, all of which had its onset during his active service and therefore warrant service connection.  The Board agrees that the Veteran is entitled to VA compensation benefits for his chronic heart and liver disorders.  However, the Board disagrees that the other issues on appeal rise to the level of distinct disabilities for which additional awards of service connection are proper.  Instead, the Board finds that, for the reasons that follow, the Veteran's fatigue and shortness of breath are underlying symptoms of his CHF with cardiomyopathy and cardiomegaly, for which VA disability compensation is herein granted, while his indigestion and right knee and ankle pain are encompassed within his other disabilities - specifically, his IBS and GERD, right patella femoral syndrome with degenerative changes, and right ankle fracture residuals - for which service connection already has been established. 

I. Heart and Liver Claims

In determining that service connection is warranted for the Veteran's CHF with cardiomyopathy and cardiomegaly and for his cirrhosis of the liver, the Board relies on the provisions governing chronic diseases set forth in 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a).  Those provisions direct that service connection will be rebutttably presumed for a chronic disease, enumerated under 38 C.F.R. § 3.309(a), which manifests to a compensable degree within the initial post-service year, or exhibits a continuity of post-service symptomatology.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2014).

The Board recognizes that CHF with cardiomyopathy and cardiomegaly is not expressly listed under 38 C.F.R. § 3.309(a).  Nevertheless, this provision encompasses "cardiovascular renal disease," a term that, by definition, contemplates a broad spectrum of heart, blood-vessel, and kidney disorders.  See Dorland's Illustrated Medical Dictionary 295 (32 ed. 2012) (defining "cardiovascular" to include the category of diseases "pertaining to the heart, blood vessels, and kidney").  Moreover, there is nothing in the plain language of 38 C.F.R. § 3.309(a), or its promulgating history, which compels the Board to conclude that it was meant to exclude the Veteran's particular heart diagnoses.  See Pacheco v. Gibson, 27 Vet. App. 21, 26 (2014) (holding that if the meaning of a regulation "is clear from its plain language, that meaning controls and that is the end of the matter" but "if the meaning is unclear . . . . deference will be afforded to [VA's] interpretation of [its] own regulation, so long as it is not plainly erroneous or inconsistent with the regulation); see also Burandt v. Dudas, 528 F.3d 1329, 1332 (Fed. Cir.2008) (holding that an agency abuses its discretion only "where the decision is based on an erroneous interpretation of the law").

Accordingly, the Board exercises its interpretative discretion in the Veteran's favor and finds that his CHF with cardiomyopathy and cardiomegaly constitutes a chronic disease to which the presumption of service connection applies.  Furthermore, as his cirrhosis of the liver is expressly listed under 38 C.F.R. § 3.309(a), it, too, is subject to that presumption.

Having thus established the applicability of the chronic-disease presumption, the Board finds that it is sufficient to establish service connection based on the specific facts of record.  Such evidence reflects that the Veteran's CHF with cardiomyopathy and cardiomegaly and his cirrhosis of the liver each had their clinical onset within a year of his release from active service.  

In fact, the physician's assistant who conducted the August 2013 VA examination and the physician who rendered the November 2013 VA medical opinion have both indicated that those chronic diseases were first diagnosed and treated in 1991.  See August 2013 VA Examination Report at 4-5; November 2013 VA Medical Opinion at 15-16 (recognizing that "CHF and cardiomyopathy and cardiomegaly [and] cirrhosis of the liver w[ere] diagnosed in 1991 by the Brooklyn VA").  

Incongruously, the above VA physician also has indicated that the "Veteran had no complaints or symptoms of heart failure . . . or hepatitis while in active military service or within a year [thereafter]," and has opined that it therefore is less likely than not that either his CHF with cardiomyopathy and cardiomegaly or his cirrhosis of the liver "was caused by or aggravated by [a] claimed in-service injury, event, or illness."  See November 2013 VA Medical Opinion at 15-16.  

When confronted with such conflicting medical evidence, the Board must exercise its discretion as a trier of fact.  See generally Yorkey v. Diab, 601 F.3d 1279, 1284 (2010) (holding that "[i]t is within the discretion of the trier of fact to give each item of evidence such weight as it feels appropriate") (internal citations omitted).  

Here, the Board places great evidentiary weight on the VA clinicians' joint observations regarding the Veteran's 1991 heart and liver diagnoses.  Conversely, the Board assigns little probative value to the VA physician's additional findings that those chronic diseases did not manifest during the Veteran's active service or within a year thereafter.  As discussed, his final period of active service ended in January 1991.  Thus, by the VA physician's own admission, the Veteran's heart and liver disorders were diagnosed within a year of his separation.  This physician's additional findings to the contrary are therefore internally inconsistent, and are also at odds with the other evidence of record.  Indeed, the Veteran's VA and private treatment records, SSA medical records, and his own written statements and hearing testimony indicate that his heart and liver problems arose shortly after he left active service and have persisted continually since that time.  See generally VA Outpatient Treatment Records; Methodist Heart Hospital Records; SSA Records, November 2011 Board Hearing Tr. at 3-5; see also December 2013 Veteran Correspondence.  

Significantly, the VA physician has relied on his own internally inconsistent and unsubstantiated findings as a basis for opining that the Veteran's chronic heart and liver diseases are unrelated to an in-service injury, event, or illness.  In light of that unreliable factual predicate, the Board finds that such negative nexus opinion evidence is not probative for purposes of this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that medical opinion evidence must be contain a factually accurate rationale to support the conclusions or opinions offered); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that a medical opinion that relies on an inadequate factual premise is itself inadequate).   

Accordingly, the Board discounts the unfavorable medical opinion evidence detailed above and finds that the more probative evidence of record shows that the Veteran developed CHF with cardiomyopathy and cardiomegaly, as well as cirrhosis of the liver, within one year of his separation from active service.

Additionally, the Board finds that, concurrent with their clinical onset, those chronic diseases were productive of symptoms that would have warranted at least minimal compensation under the VA Rating Schedule.  Indeed, the Veteran has attested that, within a year of his 1991 discharge, he experienced fatigue and shortness of breath, as well as muscle pains in the vicinity of his liver and abdomen, which were so severe as to require "high doses" of pain medication.  See Board Hearing Tr. at 4-5, 15; see also December 2013 Veteran Correspondence.  The Veteran is competent to report such a history of symptomatology, which is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient").  Moreover, as there is nothing in the record that contradicts his assertions, the Board considers them credible.  Hence, the Board concludes that the Veteran's own reported symptoms, in the context of the overall record, is sufficient to show that his initial heart and liver symptoms closely approximated the criteria for 10 percent ratings under the applicable diagnostic codes.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7020 (directing that a 10 percent rating is warranted for cardiomyopathy when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs "results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication") and 38 C.F.R. § 4.114, Diagnostic Code 7312 (directing that a 10 percent rating is warranted for cirrhosis of the liver manifested by symptoms such as weakness,  anorexia, and abdominal pain).  

For the foregoing reasons, the Board is satisfied that the Veteran's chronic heart and liver disorders both manifested to a compensable degree within one year of his release from active service and, thus, are presumed to have been incurred in or aggravated by such service.  It follows that, absent any evidence sufficient to rebut that presumption, service connection for CHF with cardiomyopathy and cardiomegaly and cirrhosis of the liver is warranted.

II. Additional Service-Connection Claims

Turning to the remaining issues on appeal, the Board observes at the outset that the Veteran has contended that his fatigue, shortness of breath, indigestion, and right knee and ankle pain all had their direct onset during his active service.  He also has asserted that those symptoms are manifestations of Persian Gulf War syndrome.  See May 2007 Statement in Support of Claim; Board Hearing Tr. at 3. Accordingly, the Board will consider the Veteran's claims both under a direct theory of entitlement and pursuant to the Gulf War protocols.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the two.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Alternatively, to establish service connection under the Gulf War protocols, there must be probative evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome or fibromyalgia); (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) which is characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

To prevail under any of the theories of service connection outlined above, the claimant must establish that he has a current disability for which VA benefits are payable.  See 38 C.F.R. § 4.1 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  This threshold requirement has not been met with respect to any of the claims at issue.

On the contrary, the same VA clinicians who confirmed that the Veteran's CHF with cardiomyopathy and cardiomegaly first manifested within a year of his release from active service have concluded that his shortness of breath and fatigue are mere symptoms of that chronic disease.  See August 2013 VA Examination Report Addendum at 1; November 2013 VA Medical Opinion at 2.  Those clinicians also have determined unequivocally that such symptoms are not manifestations of chronic fatigue syndrome, or any other qualifying chronic disability, which is attributable to the Veteran's Gulf War service.  Id.  Similarly, those clinicians have opined that the Veteran's indigestion and lower-extremity joint pain are symptoms of other disabilities - specifically, his IBS and GERD and his right knee and ankle disorders - for which he is already in receipt of service connection.  Id.

The Board considers the above medical opinions to be probative and persuasive.  In reaching this determination, the Board is guided by the Federal Rules of Evidence.  While not binding on the Board, such rules provide useful guidance in assessing the evidentiary weight of medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find the probative value of a medical opinion hinges on whether the opining clinician is fully informed of the pertinent history, of the case); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that guidance from Rule 702 as to the use of expert medical opinion evidence on scientific questions is "appropriate" to the extent that it "will assist in the articulation of the Board's reasons [and bases].").  In particular, Rule 702 makes clear that expert witness testimony and other medical opinion evidence may only be deemed probative if it (1) is based upon sufficient facts or data; (2) is the product of reliable principles and methods; and (3) has reliably applied the principles and methods to the facts of the case.  See FED. R. EVID. 702.  

Each of the above criteria is satisfied by the medical opinions that the VA physician's assistant and the VA physician have prepared with respect to the Veteran's fatigue, shortness of breath, indigestion, and joint pain claims.  Indeed, those medical opinions not only are based on a comprehensive physical examination but also are predicated on a review of the Veteran's pertinent clinical history and informed by clinical literature.  Such factors, in tandem with the combined medical knowledge and experience of the opining clinicians, bolster the evidentiary weight of their shared opinions regarding the diagnoses and etiologies of the symptoms implicated in this appeal.  See id. (noting that a witness is qualified as an expert "by knowledge, skill, experience, training, or education"); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (holding that, when deciding the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the clinical data).  

Tellingly, although the Veteran and his representative have had the opportunity to submit rebuttal medical opinion evidence from qualified health-care providers, they have declined to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street").  Moreover, while the Veteran has attempted to bolster his assertions of Gulf War syndrome through Internet-based medical literature, the information contained therein is too general in nature to lend support to his specific claims.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting the pertinent medical literature may be considered probative evidence in support of a claim of service connection, but only in combination with a medical nexus opinion).  As such, this literature does not rise to the level of a medical opinion that is sufficient to refute the probative and persuasive determinations of the above VA clinicians.  

The Board recognizes that the Veteran himself is of the opinion that his shortness of breath, fatigue, indigestion, and lower-extremity joint pain are manifestations of chronic qualifying disabilities, which are distinct from those for which service connection has been established.  However, while competent to provide opinions on matters within the realm of common medical knowledge, the Veteran has not demonstrated the requisite expertise to opine on the diagnoses or etiology of the above symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (holding that "[t]he question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Cf. FED. R. EVID. 701 (Lay witnesses may provide opinions that are "rationally based on the perception of the witness.").  On the contrary, such opinions lie beyond the realm of common knowledge and require specialized medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that a lay claimant is not competent to provide evidence as to complex medical questions).  It follows that, just as the Veteran's Internet-based submissions do not establish that he has Gulf War syndrome, his own unsubstantiated assertions are insufficient to show that he has additional disabilities predicated on his Gulf War service, when the VA physician's assistant and the VA physician have both concluded otherwise.  Moreover, absent any competent evidence to the contrary, the Board is precluded from rendering its own medical opinion in the Veteran's favor.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that "the Board must rely on independent medical evidence, and not its own judgment").

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has any shortness of breath, fatigue, indigestion, or right knee and ankle pain that lies beyond the scope of those disabilities for which he already has been granted service connection, either in the context of this decision or in previous adjudications.  Hence, to award additional VA disability compensation for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions).  

In this regard, the Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, such a situation has not been presented here.  On the contrary, the above VA clinicians have resolved the Veteran's complex disability picture and have determined that his shortness of breath, fatigue, indigestion, and joint pain do not comport with diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

There also is no other evidence of record indicating that the above symptoms, either singularly or jointly, have met the criteria for an additional disability at any time throughout this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the threshold requirement for service connection "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Nor has an additional disability been shown to exist at any time proximate to the appeal period.  As such, it is not incumbent upon the Board to spearhead a further inquiry into whether such a disability existed at the time that the Veteran first submitted his service-connection claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

Similarly, it is not incumbent upon the Board, at this time, to address any issues of entitlement to VA disability benefits apart from the service-connection claims detailed above.  In this regard, the Board considers it significant that, while the August 2013 VA examination report has shed light on the symptoms underlying the Veteran's IBS and GERD, right patella femoral syndrome with degenerative changes, and right ankle fracture residuals, it has not revealed a worsening of any of those service-connected disabilities.  As such, this examination report, standing alone, is insufficient to constitute an informal increased-rating claim.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) (noting that, under 38 C.F.R. § 3.157(b)(1), a VA examination report constitutes an informal increased-rating claim only "where the veteran's disability is already service connected and the findings of a VA report of examination . . . demonstrate that the disability has worsened").  

Furthermore, to the extent that the Veteran's December 2013 written "request [for] an increase" may be construed as raising informal claims with respect to his service-connected back, knee, and ankle disabilities, the Board lacks jurisdiction to consider such issues in the first instance.  This is why, as noted in the Introduction, the Board has referred those issues to the AOJ.  Consequently, the Veteran may elect to pursue claims for increased disability ratings, and if they are denied, in whole or in part, then he will be free to appeal.  Unless and until he does so, however, the Board must confine its analysis to the specific claims over which it holds jurisdiction.

In summary, the Board finds that service connection is warranted for CHF with cardiomyopathy and cardiomegaly and for cirrhosis of the liver.  In reaching these favorable determinations, the Board has afforded the Veteran every reasonable benefit of the doubt in recognition, and deep appreciation, of his years of decorated active service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2014).  However, as the preponderance of the evidence weighs against his remaining service-connection claims, the benefit-of-the-doubt doctrine is inapplicable.  Id.  Accordingly, as the Board is without discretion to grant those remaining claims on an equitable basis, and must instead apply the governing law to the facts presented, the Veteran's appeal as to those issues is denied.


ORDER

Service connection for congestive heart failure with cardiomyopathy and cardiomegaly is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Service connection for cirrhosis of the liver is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Service connection for fatigue, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for shortness of breath, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for indigestion, claimed as an undiagnosed illness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for right knee joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for right ankle joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


